IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED


SANDRA ANDERSON NUNEZ-MILLER,

             Appellant,

 v.                                                   Case No. 5D16-356

TERRENCE MILLER,

             Appellee.

________________________________/

Opinion filed January 13, 2017

Non-Final Appeal from the Circuit Court
for Seminole County,
Melanie Chase, Judge.

Delaila Estefano, Coral Gables, for
Appellant.

Shannon L. Akins, of Law Offices of
Shannon L. Akins, P.A., Orlando, and
Lauren Roderick Brusca, of The Roberts
Family Law Firm, P.A., Orlando, for
Appellee.


EVANDER, J.

      Sandra Anderson Nunez-Miller (“Former Wife”) appeals the trial court’s non-final

order denying her Motion to Transfer Case to Miami-Dade County, Florida for Improper

Venue and Pursuant to Florida’s Forum Non Conveniens Statute. We need not address

Former Wife’s forum non conveniens argument because we hold that the trial court should
have dismissed Terrence Miller’s (“Former Husband”) Verified Petition to Register a

Foreign Decree Order in Florida and his Amended Supplemental Petition to Modify Final

Judgment of Dissolution of Marriage for improper venue.

       The parties were married in Miami on May 28, 2005. They lived in Miami until

December 21, 2006, at which time they moved to Germany. The parties separated while

living in Germany. Former Husband relocated to Seminole County and Former Wife

subsequently relocated to Miami-Dade County. Prior to relocating to the United States,

Former Wife obtained a final judgment of dissolution of marriage in Germany on

December 18, 2014. The final judgment awarded her “sole parental custody” of the

parties’ minor child.

       On January 16, 2015, Former Husband filed a petition for dissolution of marriage

in Seminole County. On that same date, he also filed, ex parte, his Emergency Verified

Motion for Majority Time-Sharing, to Suspend or Restrict Respondent’s Time-Sharing, for

Sole Parental Responsibility Including School Designation, and Revocation of the Minor

Child’s Passport and his Emergency Motion for Child Pick-Up Order. Pursuant to the

subsequently entered ex parte emergency pick-up order, the minor child was removed

from Former Wife’s custody in Miami-Dade County and placed with Former Husband in

Seminole County. Former Wife immediately filed her own emergency motion to have the

child placed back in her custody.

       On January 26, 2015, the parties tentatively resolved their competing emergency

motions by entering a stipulation providing for a temporary time-sharing arrangement. On

that same date, Former Husband also filed his Verified Petition to Register a Foreign

Decree Order in Florida and his Amended Supplemental Petition to Modify Final




                                           2
Judgment of Dissolution of Marriage. In response, Former Wife subsequently filed her

motion to transfer the case to Miami-Dade County, as well as her affidavit in support

thereof. After a non-evidentiary hearing, the trial court denied Former Wife’s motion.

       Section 47.011, Florida Statutes (2015) applies to actions to establish a foreign

divorce decree as a Florida judgment. See Ruscoe v. Ruscoe, 327 So. 2d 93, 94 (Fla.

4th DCA 1976). That statute provides that “[a]ctions shall be brought only in the county

where the defendant resides, where the cause of action accrued, or where the property

in litigation is located.” § 47.011, Fla. Stat. (2015). Accordingly, Florida courts have

determined that an action to establish a foreign divorce decree as a Florida judgment is

to be filed in the county where the responding party resides. See McIntire v. McIntire,

352 So. 2d 142, 143 (Fla. 1st DCA 1977) (“[W]hen a complaint to establish a foreign

decree is brought, F.S. 47.011 controls and the action should be brought in the county

where the responding party resides.”); Ruscoe, 327 So. 2d at 94 (holding that in action to

establish foreign divorce decree as Florida judgment, the only venue alternative under

section 47.011 was county where respondent resided). Because Former Wife resides in

Miami-Dade County, that county was the proper venue for Former Husband’s petition to

register a foreign decree order in Florida.

       Furthermore, pursuant to section 61.13(2)(d), Florida Statutes (2015), the proper

venue in Florida for Former Husband’s Amended Supplemental Petition to Modify Final

Judgment of Dissolution of Marriage was in Miami-Dade County. Section 61.13(2)(d)

provides that the proper venue for an action to modify a parenting plan is “[t]he circuit

court in the county in which either parent and the child reside or the circuit court in which

the original order approving or creating the parenting plan was entered.” Here, the original




                                              3
parenting plan was entered by a German court and the minor child resides with Former

Wife in Miami-Dade County.

      Finally, we reject Former Husband’s suggestion that Former Wife waived her

venue argument by failing to raise a venue objection at the time she filed her emergency

motion for return of the minor child. Former Wife’s emergency motion was filed in

response to the Seminole County circuit court exercising emergency jurisdiction over the

minor child. Indeed, her motion was filed prior to the filing of Former Husband’s petition

to register the German judgment in Florida and his amended supplemental petition to

modify. In response to those petitions, Former Wife filed her motion challenging Former

Husband’s venue selection. See Beckles v. Grover, 496 So. 2d 993, 994 (Fla. 2d DCA

1986) (holding that mother’s failure to challenge venue at same time she filed emergency

motion to continue an unauthorized hearing did not constitute waiver).

      On remand, the trial court is directed to dismiss Former Husband’s Verified Petition

to Register a Foreign Decree Order in Florida and his Amended Supplemental Petition to

Modify Final Judgment of Dissolution of Marriage because venue was improper in

Seminole County.

      REVERSED and REMANDED.


SAWAYA and WALLIS, JJ., concur.




                                            4